PILLSBURY WINTHROP SHAW PITTMAN LLP
JONATHAN DOOLITTLE (Bar No. 290638)
Four Embarcadero Center, 22nd Floor
San Francisco, CA 94111-5998
Telephone: 415.983.1000
Facsimile:    415.983.1200
Email:        jonathan.doolittle@pillsburylaw.com

GOLDBERG KOHN LTD.
DAVID E. MORRISON
david.morrison@goldbergkohn.com
JEREMY M. DOWNS
jeremy.downs@goldbergkohn.com
55 East Monroe Street, Suite 3300
Chicago, IL 60603
Telephone: 312.201.4000
Facsimile:     312.332.2196
Email:         david.morrison@goldbergkohn.com
Email:         jeremy.downs@goldbergkohn.com
Attorneys for Defendants Wells Fargo Bank, National Association




                       IN THE UNITED STATES BANKRUPTCY COURT

                           NORTHERN DISTRICT OF CALIFORNIA

                                    OAKLAND DIVISION
                                                        Case No. 20-40990-RLE
In re:
                                                        Chapter 7
FAIRN & SWANSON, INC.,
                                                        Honorable Roger L. Efremsky
         Debtor.
                                                        Adversary Proceeding Case No. 20-
                                                        04034-RLE
DIAGEO BRANDS BV, DIAGEO SCOTLAND
LIMITED, and DIAGEO NORTH AMERICA,                      Chapter 7
INC.,
                                                        STIPULATION REGARDING
         Plaintiffs,                                    MOTION FOR JUDGMENT ON
                                                        THE PLEADINGS, OR, IN THE
 v.                                                     ALTERNATIVE, SUMMARY
                                                        JUDGMENT
LOIS I. BRADY, as Trustee for the Chapter 7 estate
of FAIRN & SWANSON, INC., and WELLS
FARGO BANK, NATIONAL ASSOCIATION

         Defendants.




                                                                                4819-4543-4829.v1
Case: 20-04034         Doc# 12   Filed: 10/05/20   Entered: 10/05/20 17:50:05   Page 1 of 4
       This Stipulation by and among Wells Fargo Bank, National Association ("Wells Fargo"),

Lois I. Brady, as Chapter 7 Trustee (“Trustee”) of the above-captioned Fairn & Swanson, Inc.

("Debtor") bankruptcy estate, and Diageo Brands BV, Diageo Scotland Limited, and Diageo

North America, Inc. (collectively, “Diageo”) is made by and through their undersigned counsel

with respect to the following facts:

       A.      Diageo filed the above-captioned adversary proceeding against the Trustee and

Wells Fargo to determine the rights of the parties in goods sold by Diageo to the Debtor that are

presently under the possession and control of the Trustee.

       B.      Wells Fargo filed a motion captioned Motion for Judgment on the Pleadings, or in

the Alternative, for Summary Judgment (Adv. Proc. Docket No. 7, the "Motion for Judgment"),

seeking entry of a judgment on the pleadings, or in the alternative, summary judgment.

       C.      The Motion for Judgment seeks entry of an order of this Court determining the

rights of the Trustee in goods sold by Diageo to the Debtor (the “Diageo Goods”). The Motion

for Judgment was filed on September 21, 2020, and is set currently for hearing on October 22,

2020, at 11:00 a.m.

       D.      The objection deadline for Diageo to respond to the Motion for Judgment is October

8, 2020.

       E.      The Trustee filed a formal joinder to the Motion for Judgment (Adv. Proc. Docket

No. 11).

       F.        The parties have negotiated an agreement, subject to Court approval, to extend

the deadline for Diageo to file its response to the Motion for Judgment and for Wells Fargo to file

a reply to the objection.


                                                -2-
                                                                                     4819-4543-4829.v1
Case: 20-04034        Doc# 12    Filed: 10/05/20      Entered: 10/05/20 17:50:05      Page 2 of 4
       NOW, THEREFORE, with reference to the facts and circumstances set forth above, and

in consideration for the mutual covenants and promises set forth below, the parties hereto

stipulate and agree as follows:

       1.      Diageo and the Trustee consent to have Wells Fargo file this stipulation in

accordance with Rule 9006(c)(1) of the Federal Rules of Bankruptcy Procedure and Local

Bankruptcy Rule (“LBR”) 9006-1(a).

       2.      Diageo shall file its opposition to the Motion for Judgment on October 14, 2020,

and Wells Fargo shall file its reply on October 19, 2020.

       3.      The parties agree that the Court can consider whether to approve this stipulation

confirming the objection and reply deadlines ex parte.

       4.      The requirement for the parties to make Initial Disclosures pursuant to the Court’s

order dated August 13, 2020, shall be waived pending the ruling of the Court on the Motion for

Judgment.

       5.      This Stipulation is subject to approval by the Bankruptcy Court.

                                        (Signature page follows)




                                               -3-
                                                                                     4819-4543-4829.v1
Case: 20-04034      Doc# 12       Filed: 10/05/20    Entered: 10/05/20 17:50:05      Page 3 of 4
 Dated: October 5, 2020                         PILLSBURY WINTHROP SHAW
                                                PITTMAN LLP


                                             /s/ Jonathan R. Doolittle
                                         By: JONATHAN R. DOOLITTLE

                                                Attorneys for Plaintiff Wells Fargo Bank,
 Dated: October 5, 2020                         National Association


                                                WENDEL ROSEN LLP

                                                /s Mark S. Bostick
                                                Mark S. Bostick
                                                Lisa Lenherr
                                                Attorneys for Lois I. Brady, Trustee

 Dated: October 5, 2020
                                                ROCHELLE MCCULLOUGH, LLP.

                                                /s/ Andrew E. Jillson
                                                Andrew E. Jillson
                                                Kathryn G. Reid
                                                Attorneys for Diageo Brands BV,
                                                Diageo Scotland Limited, and Diageo
                                                North America, Inc.




                                         -4-
                                                                              4819-4543-4829.v1
Case: 20-04034    Doc# 12   Filed: 10/05/20    Entered: 10/05/20 17:50:05      Page 4 of 4
